Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on October 13, 2020, which paper has been placed of record in the file.
2.           Claims 1-27 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on October 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





                                             Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (hereinafter Breed, US 2019/0271550), in view of Elsheemy (US 10,650,673).
           Regarding to claim 1, Breed discloses a vehicle having a Road Condition Monitoring System, comprising: 
          a [traffic light preemption] system having a GPS receiver and an Inertial Measurement Unit (IMU) (figures 1-2, para [0043], four satellites 2, designated SV.sub.1, SV.sub.2, SV.sub.3 and SV.sub.4 of a global navigation satellite system (GNSS), such as the Global Positioning System (GPS), that operatively transmit position information to receivers of base stations 20 and 21; para [0045], each of a plurality of vehicles 18, or componentry at least partly thereon (a processor, processing system, positioning system or the like), is able to determine its absolute position to within less than about 10 centimeters; para [0046], FIG. 2 is a diagram of a system 50 showing a combination 30, 32 of the GNSS, DGNSS (differential GNSS) and RTK processing system(s) 42 and an inertial measurement unit (IMU) 44. The GNSS system includes a unit for processing the received information from satellites 2 of the GNSS satellite system (FIG. 1), information from the LEO satellite(s) 30 of the DGNSS system (the DGNSS corrections), information from the RTK base stations (the RTK differential corrections) and data from IMU 44. IMU 44 preferably contains one or more accelerometers and one or more gyroscopes, e.g., three accelerometers and three gyroscopes. Also, IMU 44 may be a MEMS-packaged IMU integrated with the GNSS, DGNSS and RTK processing systems 42 which serve as a correction unit; para [0047], GNSS is used as representative of any or all GNSS satellite systems including the United States GPS, Russian GLONASS, Chinese BeiDou or Compass and the European Galileo systems as well as other similar systems deployed or under development);
          at least one processor configured to log GPS data in correlation with IMU data, and to detect and map road surface defects (para [0090], A computer program at the vehicle, e.g., executed by a processor on the vehicle 18, is configured to identify lakes and fields in images and eliminate them from the continued image processing. The computer program also identifies information relative to landmarks and other information in the images. The computer program further obtains current accuracy level, assesses whether it is the desired accuracy level and if so, determines map changes and thus restricts data transmission to only map changes; para [0092],  position of the vehicle is determined by the IMU and accuracy of the IMU is initially controlled by the navigation system and the RTK system, if available. Later, accuracy of the IMU is correctable by position of sensed landmarks); and 
          the at least one processor being further configured to detect and monitor changes in the IMU data associated with a given road surface defect (para [0272], If output of the IMU pitch and roll sensors is additionally recorded, a map of the road topography can be added to the map to indicate side-to-side and forward-to-rear slopes in the road. This information is used to warn vehicles of unexpected changes in road slope which may affect driving safety. It can also be used along with pothole information to guide road management as to where repairs are needed).
          Breed does not disclose, however, Elsheemy discloses:
          the system includes a traffic light preemption system (see Abstract and column 1, lines 30-40, Conventional Traffic Signal Preemption; Traffic signal preemption also called traffic signal prioritization is a type of system that allows the normal operation of traffic lights to be preempted. The most common use of these systems is to manipulate traffic signals in the path of an emergency vehicle, halting conflicting traffic and allowing the emergency vehicle right of way, to help reduce response times and enhance traffic safety. Signal preemption can also be used by light-rail and bus rapid transit systems to allow public transportation priority access through intersections, or by railroad systems at crossings to prevent collisions).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Breed’s to incorporate the traffic light preemption system as taught by Elsheemy above, for the purpose of providing more convenient to the probe vehicles by preempting traffic lights, thus providing a priority safe route for the probe vehicles.  Since Breed teaches the probe vehicles includes GPS, Elsheemy teaches traffic light preemption system for emergency and non-emergency vehicles which include GPS, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Breed and Elsheemy would have yield predictable results in incorporating the traffic signal preemption system to the probe vehicles.
           Regarding to claim 2, Breed discloses the vehicle of claim 1, wherein: 
           the at least one processor being further configured to identify and report unmapped roads (para [0056], In current mapping systems, to maintain such maps, a fleet of mapping vehicles continuously operates such that all roads in a particular area are periodically remapped in order to record any changes missed by other monitoring systems. Maps are typically updated no more often than monthly and thus do not show changes which have occurred since the latest monthly update. Additionally, all roads are not visited during a month by mapping vehicles and thus most changes are not recorded in a timely manner).
           Regarding to claim 3, Breed discloses the vehicle of claim 1, wherein: 
           the at least one processor being further configured to correlate changes in the road surface defects with at least one of traffic load, road construction type, and an environmental factor (para [0096], Changes in roadway position due to construction, landslides, earthquakes, accidents etc. is automatically determinable by probe vehicles. These changes are rapidly incorporated into the map database and transmitted to vehicles on the roadway as map updates for the navigation systems in the vehicles 18).
           Regarding to claim 4, Breed discloses the vehicle of claim 1, wherein: 
           the at least one processor being further configured to detect and monitor road surface changes and to predict the development of road surface defects using at least one of industry data concerning road construction, industry data concerning road deterioration, and specific local data concerning road construction and/or deterioration (para [0196], The IMU is used to detect anomalies and problems in the surface of the roadway. A pothole or unusual vibration, for example, is easily detected by the vertical accelerometer in the IMU. As a result, dimensions and position of a pothole or other anomaly can be characterized, recorded and sent to the cloud for forwarding to a road maintenance authority for that road).
           Regarding to claim 5, Breed discloses the vehicle of claim 4, wherein: 
           the at least one processor being further configured to at least one of map predicted road surface defects and predict at least one characteristic of the predicted road surface defect (para [0197], the IMU also measures the yaw angular velocity of the vehicle and this measurement provides an indication that the vehicle is sliding. This information can be augmented by other information from vehicle sensors including anti-lock sensors. Such sliding can be indicative of the presence of a slippery roadway caused, for example, by ice. Other sensors on the vehicle, if present, can be used to confirm, but the suspected presence of ice or a slippery roadway caused by hydroplaning can be reported to the cloud and vehicles in the vicinity can be notified of the suspected condition).
            Regarding to claim 6, Breed discloses the vehicle of claim 1, wherein: 
            the at least one processor being further configured to monitor repairs to road surface defects (para [0196],  Once a pothole starts developing, it can be repaired at relatively low cost whereas if time passes without attention, it can become a hazard to vehicle travel. Many vehicles are seriously damaged and serious accidents are caused by potholes and other road related problems. Using the invention, the cost and injuries caused by potholes can be substantially reduced).
            Regarding to claim 7, Breed discloses the vehicle of claim 6, wherein: 
            the at least one processor being further configured to correlate the effectiveness of repairs to road surface defects with at least one of traffic load, road construction type, repair type, repairing entity, and an environmental factor (para [0272], If output of the IMU pitch and roll sensors is additionally recorded, a map of the road topography can be added to the map to indicate side-to-side and forward-to-rear slopes in the road. This information is used to warn vehicles of unexpected changes in road slope which may affect driving safety. It can also be used along with pothole information to guide road management as to where repairs are needed).
           Regarding to claim 8, Breed discloses the vehicle of claim 6, wherein: 
           the at least one processor being further configured to track the settling of an overfill type of road surface defect repair (para [0196], The IMU is used to detect anomalies and problems in the surface of the roadway. A pothole or unusual vibration, for example, is easily detected by the vertical accelerometer in the IMU. As a result, dimensions and position of a pothole or other anomaly can be characterized, recorded and sent to the cloud for forwarding to a road maintenance authority for that road. Once a pothole starts developing, it can be repaired at relatively low cost whereas if time passes without attention, it can become a hazard to vehicle travel).
           Regarding to claim 9, Breed discloses the vehicle of claim 1, wherein: 
          the at least one processor being further configured to determine which roads have the highest frequency and/or severity of road surface defects (para [0271],  Any information sensed by a vehicle traveling on a roadway, including the maintenance state of the roadway itself, is automatically monitored and relevant information transmitted automatically over the Internet, or equivalent, to a central control station, or centralized data source monitored and controlled thereby, along with appropriate pictures if available. This includes road condition monitoring such as for potholes etc., transmitting warnings of slippery roads, bad weather, changed speed limits and construction zones including the sending of photographs or video of any place where the road and/or traffic appears to be improperly functioning such as resulting from an accident, impact with a deer, mudslide, rock slide, etc.).
           the at least one processor being further configured to accept at least one input including at least one of: a total repair budget, a cost per length to repave a road or a lane of a read, a cost per pothole for manual repair, traffic estimates for a road (para [0204], A portion of the per mile charge can also be allocated to pay the cost of enforcement, emergency and first responders, and fire department activities related to the road. Other routine maintenance activities including snowplowing, debris removal can also be covered by this per mile charge. Basically, all fees and expenses to build and maintain the roadways are paid for through a per mile charge to the road user. The per mile charge will be collected by the operating system company and distributed according to an agreed formula to cover the above costs); and 
          the at least one processor being further configured to calculate at least one cost and to recommend at least one possible repair strategy (para [0205], Either the government or, on its own initiative, a private company can submit a proposal to upgrade a particular roadway. Part of that proposal will be a proposed additional per mile charge which can be based on the lane used and time of day. This charge will then be part of the per mile formula which is distributed to the private company that performed the road upgrade).
            Regarding to claims 10-18, Breed discloses a Road Condition Monitoring System for use with a vehicle having a GPS receiver and an IMU (para [0046], FIG. 2 is a diagram of a system 50 showing a combination 30, 32 of the GNSS, DGNSS (differential GNSS) and RTK processing system(s) 42 and an inertial measurement unit (IMU) 44).   Elsheemy disclose a vehicle having a traffic light preemption system having a GPS receiver (see Abstract and column 1, lines 30-40, Conventional Traffic Signal Preemption; Traffic signal preemption also called traffic signal prioritization is a type of system that allows the normal operation of traffic lights to be preempted. The most common use of these systems is to manipulate traffic signals in the path of an emergency vehicle, halting conflicting traffic and allowing the emergency vehicle right of way, to help reduce response times and enhance traffic safety. Signal preemption can also be used by light-rail and bus rapid transit systems to allow public transportation priority access through intersections, or by railroad systems at crossings to prevent collisions), comprising at least one processor to perform the same limitations as described in claims 1-9 above, therefore are rejected by the same rationale.
           Claims 19-27 are written in method and contain the same limitations found in clams 1-9 described above, therefore, are rejected by the same rationale.

            
          
                                                            Conclusion
6.          Claims 1-27 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Kimura et al. (US 2019/0329786) disclose a road surface condition estimation apparatus is provided with a collecting device for collecting, from vehicle, behavior information relating to a behavior of the vehicle; a determining device for determining on the basis of the behavior information whether or not an abnormality condition is satisfied, the abnormality condition being set on the basis of a specific behavior that is expected to be taken by the vehicle when the vehicle encounters a road surface abnormality; and an estimating device for estimating a condition of the road surface on the basis of a determined result of the determining device.
             Wilson et al. (US 2018/0073208) disclose operational data from vehicles operating over a haul road at a work site may be used to determine when road conditions exist that require maintenance to be performed on the haul road. 
             Bridgers et al. (US 2014/0355839) disclose apparatus and associated method for analyzing surface degradation. The apparatus can include a sensor configured to acquire images of a surface; and a processing device configured to correlate the acquired images to a geo-coordinate, to extract at least one property of a surface abnormality identified in at least one of the acquired images, and to generate trend data based on changes over time in the at least one property of the surface abnormality identified in the images, which are correlated to a common geo-coordinate..
             Maston (US 2014/0062725) disclose systems and methods can discover and present to a user road conditions.
             Breed (US 2010/0280751) disclose arrangement and method for managing information about the condition of travel lanes on which vehicles travel includes a sensor system arranged in each vehicle for obtaining information about the maintenance state of the travel lane.
             Villalobos et al. (US 2008/0082347) disclose haul road maintenance management system has a vehicle diagnostic module located onboard a haul vehicle and a database, which stores historical repair data relating to the haul vehicle. 
            
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
November 4, 2022